 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAJVINDER S. DHALIWAL,                               Case No. 1:18-cv-00219-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR AN
                                                          EXTENSION OF TIME FOR PLAINTIFF TO
13           v.                                           FILE OPENING BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 13)

15                   Defendant.

16

17          On October 12, 2018, Plaintiff filed a stipulation for an extension of time to file

18 Plaintiff’s opening brief. (ECF No. 13.)

19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

20          1.      Plaintiff shall file an opening brief on or before October 17, 2018;

21          2.      Defendant shall file a response to Plaintiff’s opening brief on or before November

22                  16, 2018; and

23          3.      Plaintiff’s reply, if any, shall be filed on or before December 3, 2018.

24
     IT IS SO ORDERED.
25

26 Dated:        October 12, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
